The judgment of the Supreme Court was entered
Per Curiam.
_ _ The corporation which issues acoppon bond is in the position of a maker of a promissory, no'te, not of the drawer of a check or bill of exchange. There is no obligation on the holder to present and demand it within a reasonable time. The same rule applies to the coupons as to the bond. In fact he may hold on to the coupons just as long as he can hold on to the bond without requiring payment. The coupon is nothing but an acknowledgment of interest due, and it is but an incident of the principal. It is attached to the bond and may be detached from it for the convenience of the holder. The possession by the corporation is evidence-of its payment. The banking house at which it was made payable were the agents of the corporation, and the holder could not lose in any event by their insolvency.
Judgment affirmed.